Pee Ctteiam,
The office of school director was intended to secure a fair and an intelligent administration of the school laws in the interest of public education. When these officers cannot, or will not, discharge their duties, the law provides for their prompt removal and the appointment of others better able or more willing to serve the public with fidelity. An examination of this case has satisfied us that a proper occasion for the exercise of this power of removal and appointment had arisen in Pittston township, and that it was exercised in a regular and valid manner. The learned judge of the court below has correctly ruled the questions presented at the trial, and the decree is affirmed. Appellants to pay the costs of this appeal.